DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Preliminary Amendment filed on December 6, 2021, claims 7, 14, 15, 19 and 23 have been cancelled, and claims 1-6, 8-13, 16-18, 20-22, 24 and 25 are pending.

Allowable Subject Matter
Claims 1-6, 8-13, 16-18, 20-22, 24 and 25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record, for example, the closest prior art of Cha et al (US Pat. No. 9,318,072 B2) and Han et al (US Pat. No. 9,858,897 B2), whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display driving circuit operating in a video mode and a command mode (as per claims 1-6 and 8) as a whole, specifically, an interface configured to receive a synchronization packet and image data from the outside; a memory configured to receive the image data from the interface in the command mode; a synchronization controller configured to receive the synchronization packet from the interface and generate a flag control signal and an internal synchronization signal; a flag generator configured to generate a first flag signal and a second flag signal in response to the flag control signal; and an image controller configured to receive the image data from the memory in the command mode, receive the image data from the interface in the video mode, and drive a display panel based on the image data, wherein the synchronization controller is configured to calculate a delay time between a generation time of the first flag signal and a reception time of the synchronization packet, and is configured to adjust a generation time of the second flag signal based on the delay time; or the method of operating a display driving circuit operating in a video mode and a command mode (as per claims 9-13) as a whole, specifically, receiving, from a host, a command for changing from the command mode to the video mode; generating a first flag signal to transmit the generated first flag signal to the host; receiving a synchronization packet depending on the first flag signal; and adjusting a generation time of a second flag signal and switching a mode to the video mode, based on a delay time between a generation time of the first flag signal and a reception time of the synchronization packet depending on the first flag signal; or the method of operation a display driving circuit (as per claims 16-18, 20-22, 24 and 25) as a whole, specifically, generating a first flag signal and transmitting the generated first flag signal to a host; receiving a synchronization packet depending on the first flag signal and image data; storing the image data in a memory based on a result of comparing a delay time between a generation time of the first flag signal and a reception time of the synchronization packet depending on the first flag signal with a reference time; and adjusting a generation time of a second flag signal by changing the reference time based on the delay time (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimomura et al (US Pat. No. 6,333,745 B1) discloses the data processor having unified memory architecture providing priority memory access.
Yanagidate (US Pat. No. 9,055,225 B2) teaches the display device and display system for performing a phase adjustment for a packet.
Asai (US Pub. No. 2015/0235343 A1) discloses the memory control device, mobile terminal, and computer-readable recording medium.
Chen et al (US Pat. No. 9,491,724 B2) teaches the data transmission system and method with feedback regarding a decoding condition.
Shekhar et al (US Pat. No. 10,416,808 B2) discloses the input event based dynamic panel mode switch.
Seo et al (US Pat. No. 10,755,670 B2) teaches the display system and control method thereof.
Kim et al (US Pat. No. 10,834,411 B2) discloses the display driver circuit supporting operation in a low power mode of a display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626